Citation Nr: 0718466	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1941 to December 
1945.  The appellant is his surviving child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to DIC benefits, to include as based 
upon service connection for cause of the veteran's death, 
death pension, and accrued benefits.  

The appellant perfected an appeal as to the issues of 
entitlement to DIC benefits, service connection for cause of 
the veteran's death, and death pension.  The appellant has 
never expressed disagreement as to the denial of accrued 
benefits; therefore, the Board finds that a claim for accrued 
benefits is not properly before us on appeal.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).  With respect to the issue of 
entitlement to death pension, the Board notes that, in June 
2005, the appellant submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to that issue.  As 
such, the Board finds the criteria for withdrawal of a 
substantive appeal by the appellant on the issue of 
entitlement to death pension have been met and that issue is 
no longer before the Board.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2006).




FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the veteran's death in August 2004 was 
respiratory distress syndrome, with aspiration pneumonia and 
gastric outlet obstruction listed as underlying causes 
leading to the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was established for post traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, tinnitus, evaluated as 10 
percent disabling, and bilateral hearing loss, evaluated as 
10 percent disabling.  In addition to the foregoing, the 
veteran was also rated totally disabled based upon individual 
unemployability, effective September 4, 2002.  

3.  There is no competent evidence showing that the veteran's 
death was caused by an illness or disease incurred in or 
aggravated by service.

4.  At the time of his death, the veteran had not been rated 
totally disabled for 10 continuous years immediately 
preceding his death, nor was the veteran rated totally 
disabled continuously after his discharge from service in 
December 1945 for a period of not less than 5 years 
immediately preceding death.  The veteran was not a former 
prisoner of war.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1310, 1313, 
5100-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2005, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The July 2005 letter informed the 
appellant that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing a reasonable possibility that 
the condition that contributed to the veteran's death was 
caused by an injury or disease that began in service, or to 
provide a properly executed release so that VA could request 
the records for him.  The appellant was also specifically 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  
The Board notes the July 2005 letter did not inform the 
appellant of the types of evidence necessary to substantiate 
his claim for DIC benefits pursuant to 38 U.S.C.A. § 1318; 
however, the Board finds the appellant had actual knowledge 
of the type of evidence needed to substantiate his claim as 
he has asserted that his claim should be granted because his 
father was rated 100 percent disabled prior to his death.  
See October 2004 Notice of Disagreement.  

The Board finds that the content of the July 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
Statement of the Case (SOC) and Supplemental SOC dated in 
January 2006 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The July 2005 letter was followed by an 
SOC and Supplemental SOC, thus conferring actual knowledge of 
the claim requirements upon the claimant and following that 
with appropriate readjudication.  Thus, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal.  See Sanders, supra.

Finally, the Board notes the RO sent the veteran a letter in 
May 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

A.	Cause of Death

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving child is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 1318 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Review of the record shows the veteran died in August 2004.  
At the time of his death, service connection was established 
for post traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, tinnitus, evaluated as 10 percent 
disabling, and bilateral hearing loss, evaluated as 10 
percent disabling.  The appellant contends that the veteran's 
death was due to his service-connected disabilities, 
particularly his PTSD.  

However, the veteran's death certificate does not list PTSD, 
tinnitus, or bilateral hearing loss as immediate, underlying, 
or contributing causes of the veteran's death.  Instead, the 
veteran's death certificate lists acute respiratory distress 
syndrome as the immediate cause of death, with aspiration 
pneumonia and gastric outlet obstruction listed as underlying 
causes leading to the immediate cause of death.  The Board 
has carefully reviewed the evidence of record, including the 
veteran's service medical records, and finds there is no 
evidence showing acute respiratory distress syndrome, 
aspiration pneumonia, or gastric outlet obstruction, the 
listed causes of death, were incurred or aggravated during 
military service.  There is no medical suggesting a 
relationship, and no lay evidence suggesting a continuity of 
symptomatology between those disabilities and service.

The appellant was asked to submit evidence in support of his 
claim and yet, there is no competent evidence of record 
establishing that the veteran's service-connected 
disabilities caused or substantially contributed to his 
death.  In this regard, the Board notes the only evidence of 
record that suggests the veteran's death was due to his 
service-connected disabilities are the appellant's assertion; 
however, there is no indication that the appellant has the 
requisite professional knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, although we are sympathetic with the appellant's 
loss of his father, we find a lack of competent and probative 
evidence to warrant a favorable decision.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  However, 
he has not provided any competent medical evidence suggesting 
a relationship between the veteran's death and a disability 
incurred in or aggravated by service; and there is no lay 
evidence suggesting a continuity of symptomatology between 
his military service and the disabilities that caused hi 
death.  Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

II.	DIC Benefits

The appellant is also claiming entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  Even 
if the veteran's death was not due to a service-connected 
disability, DIC benefits are payable to a surviving child 
where it is shown that the veteran's death was not the result 
of willful misconduct, and he (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death; (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22 (2006).  

As noted, at the time of the veteran's death, service 
connection was established for post traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling, effective 
September 4, 2002; tinnitus, evaluated as 10 percent 
disabling, effective November 20, 2002; and bilateral hearing 
loss, evaluated as 10 percent disabling, effective September 
4, 2002.  In addition to the foregoing, the veteran was also 
rated totally disabled based upon individual unemployability 
(TDIU), effective September 4, 2002.  

On his December 2002 VA Form 21-526, Application for 
Increased Compensation Based on Unemployability, the veteran 
reported that he had not worked since April 1980.  However, 
the effective date of September 4, 2002, for the grant of 
TDIU was established based upon the day the veteran met the 
schedular criteria for TDIU benefits, i.e., the earliest date 
the grant of service connection was established for his 
service-connected disabilities.  

Based upon the foregoing, it is clear that the veteran had 
not been rated totally disabled for a continuous 10 year 
period prior to his death, or that he was continuously rated 
totally disabled for a period of not less than five years 
from the date of his discharge from active duty.  In 
addition, there is no evidence showing the veteran was a 
former prisoner of war.  

Furthermore, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling within the meaning of the law because none of the 
circumstances specified in 38 C.F.R. § 3.22(b), under which a 
veteran might have been entitled to receive compensation but 
was not in receipt thereof, is shown or alleged in this case.  

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318, is 
denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


